Citation Nr: 9905165	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-39 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served an active duty from December 1966 to 
December 1969.

This matter comes to the Board from a March 1995 RO decision 
that denied service connection for PTSD. 


FINDING OF FACT

The veteran has PTSD due to stressors during his active 
military service.


CONCLUSION OF LAW

PTSD was incurred in active military service. 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran had active military service in the Army from 
December 1966 to December 1969.  He had Vietnam service from 
August 1967 to July 1968.  His military occupational 
specialty was that of an engineer equipment repairman.  He 
received no decorations evincing combat, nor do his service 
personnel records otherwise indicate he participated in 
combat.  His service medical records are negative for any 
psychiatric disorder.

The veteran was admitted to Westwood Lodge Hospital for 
alcohol detoxification in October 1982; he reported a history 
of chronic alcohol abuse for 20 years.  The provisional 
diagnoses were rule out major depression, recurrent; mixed 
personality disorder; and continuous alcohol abuse.  The 
final diagnosis when discharged from the hospital in November 
1982 was alcohol dependence with secondary depression.

The veteran was admitted to a VA Medical Center (VAMC) for 
alcohol rehabilitation in June 1991.  It was reported that 
that he had started drinking at the age of 12 and had a long 
history of alcohol abuse.  It was reported that that he had a 
history of depression 9 years earlier and had a history of 
drinking problems in his family.

Private medical records from September 1992 show the veteran 
was again treated for alcohol abuse.

In September 1993 the veteran filed a claim for service 
connection for PTSD.  With his claim he submitted an April 
1993 report of psychological testing.  It was reported that 
he had a long history of substance abuse.  He began drinking 
at the age of 13 and the abuse became progressively more 
severe.  His substance abuse continued through high school.  
It was reported that he was drunk most of the time in Vietnam 
and had few memories of it.  Following testing, the diagnoses 
were major depression, recurrent, severe without psychotic 
features; personality disorder; and neurological dysfunction.  
The psychologist reported that other diagnoses might include 
an anxiety disorder and PTSD.

In October 1993 the veteran submitted a letter to the RO 
recounting stressful events while serving in Vietnam.  He 
said that he was sent to Hill Baldy where his company lost 20 
to 30 men while building a road.  He recalled getting into an 
argument with a sergeant when driving drunk to the location 
where much of the action had occurred.  He related another 
incident on Christmas Eve 1967 when he manned a .50 cal. 
machine gun all night waiting for an expected Vietcong attack 
that never came.  Finally he related an incident in which he 
backed over and killed a Vietnamese civilian in his truck, 
and he became afraid that Vietnamese army personnel were 
going to kill him.  

On an October 1993 psychological assessment at the PTSD 
Center of the Boston VAMC, the veteran reported a history of 
drinking since he was 13 years old and a history of family 
alcoholism.  He reported he served in a combat support role 
in Vietnam.  His memory of his time in service was very 
sketchy, and he became and angry talking about it.  He again 
reiterated the earlier described stressful events while 
serving in Vietnam.  He said his drinking intensified after 
Vietnam as a method of coping with fear.  The diagnoses were 
PTSD, major depression, alcohol dependence, generalized 
anxiety disorder, and cannabis and opiate dependence, in 
remission.

On a January 1994 VA psychiatric examination, the veteran 
reiterated the previously described stressful events in 
Vietnam.  It was reported that that the veteran's post-
service history had been marred by chronic alcoholism.  The 
examiner reported that the veteran had significant amnesia 
for events in Vietnam and that the amnesia was indicative of 
PTSD, not an alcoholic-type of blackout.  The diagnoses were 
PTSD with depressive features, and alcohol abuse and 
dependence, in remission.

A January 1995 report from the U.S. Army & Joint Services 
Environmental Support Group (ESG) relates that an extract 
from an Operational Report-Lessons Learned report for the 
period from November 1967 through January 1968 shows that the 
veteran's company (Company D, 39th Engineer Battalion) was 
engaged in road maintenance near LZ Baldy and had 13 men 
wounded in action (WIA) and lost 2 dump trucks to enemy 
mines.  During the period from February to April 1968 there 
were 3 WIA's in Co. D.  An extract from the 23rd Infantry 
Division's Operational Report-Lessons Learned report reflects 
enemy activity in the LZ Baldy area in January and May 1968.

In a July 1995 letter, the director of PTSD Clinical Team at 
the Brockton, Massachucetts VAMC reported the veteran had 
been treated since January 1994 for PTSD.  The doctor said 
the veteran's stressors included being in forward areas where 
he was subject to rocket and mortar attack.  Two episodes 
that particularly affected him were the accidental death of 
the Vietnamese civilian and the attack on his company's 
position that killed 20 soldiers.  

The veteran testified at a hearing at the RO in September 
1995.  He recounted the previously reported stressful events 
and stated that he thought the PTSD symptoms started when he 
stopped abusing alcohol in 1993 or 1994.  

In October 1998 the U. S. Army Crime Records Center reported 
there was no record of an investigation of the veteran 
regarding the accidental death of a Vietnamese civilian 
during the veteran's service.


II. Analysis

The veteran's claim for service connection for PTSD is well 
grounded in that it is plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The evidence is 
sufficient to adjudicate the claim; consequently, there is no 
further VA duty to assist him with his claim.  Id. 

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

As to the first element for service connection for PTSD, it 
should be noted that a "clear diagnosis" of PTSD means one 
which is "unequivocal."  Cohen v. Brown 10 Vet. App. 128 
(1997).  In the present case, the diagnosis of PTSD was given 
unequivocally on several psychiatric evaluation reports.

Addressing the second requirement, that there must be 
credible supporting evidence that a claimed in-service 
stressor actually occurred, where a veteran did not engage in 
combat with the enemy, his lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged stresso.  
In non-combat situations, the claimed stressor must be 
corroborated by official service records or other credible 
supporting evidence.  Id.; Suozzi v. Brown, 10 Vet.App. 301 
(1997).  The record does not show that the veteran engaged in 
combat.  Instead he served as a combat engineer in a combat 
support role.  In addition, his service records fail to show 
that he was awarded the Purple Heart, Combat Infantryman 
Badge (CIB), or other similar combat citations.  Since the 
record fails to show that the veteran engaged in combat, 
corroborating evidence of the occurrence of a service 
stressor is required.

The veteran claims several service stressors, including the 
generalized events of exposure to motor and rocket attacks, 
the specific incident when 20 or so of the soldiers in his 
unit became casualties, and the incident in which he 
accidentally killed a Vietnamese civilian in a motor vehicle 
accident.  His account of the accidental death of the 
Vietnamese civilian is not verified, but his accounts of 
being subject to enemy rocket and mortar attacks is 
reasonably supported by the ESG report.  Also the account of 
20 or so casualties from his company is substantially 
supported by the record of 13 WIA's in his unit.  The Board 
finds that there is credible evidence establishing an in-
service stressor, particularly in view of the liberal 
definition of a "stressor" as found in DSM-IV which is now 
followed by the VA in adjudicating claims.  38 C.F.R. 
§ 4.125; Cohen, supra.  

With respect to the third element (medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressors), VA doctors diagnosed PTSD 
based on the veteran's alleged stressful events in Vietnam, 
including his experiences at LZ Baldy (Hill Baldy).  Although 
the diagnosis of PTSD, was, in part, based on an 
uncorroborated stressor, the Board, giving the veteran the 
benefit of the doubt, finds that a nexus between a 
corroborated stressor and the diagnosis of PTSD is shown and 
that the third element needed to establish service connection 
for PTSD is satisfied.  38 U.S.C.A. § 5107(b).

Since all three elements needed to establish service 
connection for PTSD are met, service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

